Title: To James Madison from George W. Erving, 20 January 1803 (Abstract)
From: Erving, George W.
To: Madison, James


20 January 1803, London. Private No. 12. Again troubles JM with a long dispatch but hopes it will be the last of such bulk that his duties may necessitate, as he fears he has fatigued JM with public and private letters. “This perseverance in the work of writing is the less excusable, as I cannot pretend to have received particular Encouragement, the only letters with which you have favord me having been one introductory of Mr Christie, & another on the appointment of Mr Cabot. Tho the accompanying communications are not perhaps absolutely necessary to the due discharge of my duty, yet I hope that they may be found of sufficient interest to apologize for the trouble which their perusal may give you; & I confess that I have no reluctance in seizing this occasion of Exposing the spirit which actuates the ‘little band’ with which I have to do here.” It appears that the former board regulations and instructions were put aside during Williams’s term of office so “he might be benefitted by perquisites & commissions; & now that he is removed from office, the original regulations are reverted to for the same purposes.” King “warmly insists upon Mr W’s zeal in the public service,” although Erving has given him proof that Williams deviated from instructions and kept in his possession over $364,000 of claimants’ money which should have been deposited in the Bank of England. “Mr Cabot, between whom & Mr W’s there subsists a sort of partnership has now been allowed to transfer his powers of attorney to Mr Williams, & is still in Effect the agent of those who have granted them; thus too a principle laid down by the board, & urged against my receiving the lucrative office of assessor has been virtually dispensed with in favor of these gentlemen; The commissioners are willing that the public Agent whose labors are incessant, & whose responsibility & trusts are so great should be left with his reduced salary, taking care that all the bonus’s & great Emoluments … shoud be consigned to these enfans gatés the ex agents: And have besides interested themselves with Government to procure for Mr Cabot a portion of that Salary which was saved on my appointment as an inducement for him to come to this Country, & by those means make his fortune: his reports as assessor with the pay for calculating interest … will produce to him upwards of 3000£ Stg, I cannot Estimate the ½ commissions on his & Mr Williams’s agencies … at less than 3000£ more, besides the temporary use of the Claimants Money, for which Intt at the rate of 5 per Ct per Ann can always be obtained here without any Risque or speculation, & very considerable commissions on such part of the awards as he may be authorized to sell: all these advantages will accrue within 12 or 18 Mos.” Believes Pinkney promoted Cabot for the assessorship in order to get concessions on public matters, as his opinions on other points of business have coincided with Erving’s. Pinkney’s “particular & strong objections” were the reason Williams’s powers were not all admitted. The British commissioners, “tho they are liberal well disposed men,” are indifferent to questions between one American agent and another and will acquiesce in the wishes of the American commissioners. Had Williams’s powers been admitted, it would have shortened the term of Erving’s agency, as he “shoud have scarcely had ten awards to receive,” but certainly would have reflected discredit on himself and disrespect to the government that appointed him.
Asks pardon for dwelling “on this tedious private subject.” Has suggested that King’s successor might negotiate an arrangement placing compensation on a more favorable footing “by making the awards more saleable,” prompting most claimants to dispose of them. “The convention was in this respect certainly to say the least mismanaged. I am persuaded that it woud not have been difficult so to have arranged it, as that the whole payment shoud have been made immediately; It should have been considered that … it might become extremely inconvenient that a connection growing out of the treaty shoud subsist after the treaty itself had expired: The Treaty will soon die a natural death & it woud seem to be fit … that our accounts shoud be closed & the ballance settled.” Had hoped the board would dissolve itself during the summer, as most business will be settled by July and the remaining cases should be entered by then. Pinkney is “very anxious to get home,” but the other American commissioners do not share his anxiety and the British commissioners are already home. Believes a compromise has been agreed on. “If the business can be so far forwarded as that what may remain undetermined shall not be sufficiently important to detain Mr Pinkney in England after the Autumn, he will consent to leave such a remnant as may countenance the Board in continuing its existance, which they will contrive to eke out 12 or 18 months longer. It is probable then that Mr P. will contrive to go home in the Autumn, but will leave the business in such a state as that no mischeif may arise, & that his place may be supplied without risque.” Suggests the government authorize the engagement of a ship’s cabin for Pinkney and his large family or arrange for the “accidental calling of his brother in law Captn Rogers at Falmo. in his way to the United States if he shoud about that time happen to be going home to refit & Mr P. shoud have permission to Embark himself in the frigate.” Either arrangement would gratify Pinkney personally and also expedite “that business on which his going depends.” “He will not desert his post till all the English cases are decided; but if he has hopes of going the business will be dispatched.” It appears King intends to depart at the beginning of April. Believes King intends to leave Gore as chargé d’affaires again if a new minister has not arrived. “This will be an usurpation; for as in civil law no mans powers of attorney survive him, so when he is politically defunct he cannot be politically represented; nor can he on his death bed bequeath an Estate in which he is only tenant for life.”
Relates the current topic of interest as to Europe—“the so long projected, the so much talked of, & the so terribly apprehended Expedition of the French to Louisiania.” There is scarcely a French port in which the expedition has not been rumored to have been fitted out and dismantled. “Finally it woud appear that the poor Batavians are to do the business for them; Probably Buonaparte considers that the American debt being paid they can afford the expence of an Armament; Many troops will doubtless be embarked from different quarters for Louisiania who will stop on their way at St Domingo; it is Easy to inlist adventurers to the country of mince, & yet they will invade with great reluctance the territories of the Yellow fever. In the present state of St Domi⟨ngo⟩ it woud appear that the French cannot possibly contemplate the sending any considerable regular force to N. Orleans.” If accounts are correct, the nature of the expedition from Holland will quiet all apprehension, being composed of “a motley group of Emigrants armed only with scythes & ploughshares, & furnished with the Seeds of turnips & clover instead of sedition & disaffection.” “That they will in one way or other at some convenient moment take possession of the Colony we must expect, but that they have any military projects other than that of opposing a barrier to such views as we or the English may at any time have to the wealth of Mexico is not to be beleived.… They cannot contemplate any annoyance to us in the Navigation of the Missisippi because they must know that an attempt of that sort must annihilate their infant Colony, & defeat their first purpose; which must be to preserve the wealth of that Country in the hands of its present possessors, thro whom it may be made as conveniently available to French purposes as if it were in their own possession; Buonoparte views the Spaniards & the Dutch with the Eye of Falstaff as his Mistress Page & Mistress Ford—‘they shall be my East & my West Indies, & I will trade to them both.’” The general expectation seems to be that Napoleon will assume the title of emperor. “If the power & substance will not satiate him without the title & trappings, he has not consulted, or not profited by the Examples of history; but is it not more probable that he is only feeling the pulse of his patient to determine upon his regimen & physicking? or may he not wish to have the glory of refusing a bauble? … So shall Talleyrand pronounce over his remains ‘I thrice presented him a kingly Crown which he did thrice refuse, did this in Cæsar seem ambition.’”
Adds in a postscript that he will be unable to forward his consular accounts for the last half year for some time. The Mary, which he discussed in his 21 Oct. dispatch, was forced into Falmouth by contrary winds. Fever broke out and several passengers died, resulting in the quarantine of the vessel, but the fever has almost disappeared and the ship will probably sail again in a fortnight. “Some necessary Expences have arisen at Falmouth which it will require time to adjust between myself the owners & the government here. The details of this unhappy business are Extremely voluminous but I shall Endeavour to contract my report within as narrow a space as possible.”
 

   
   RC (MHi: Erving Papers). 10 pp.



   
   JM to Erving, 31 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:355).



   
   For JM’s 3 May 1802 letter to Erving (not found), see Erving to JM, 3 Nov. 1802, n. 9.



   
   Enfants gatés: spoiled children.



   
   For the time limits placed on the various articles of the Jay treaty, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:255, 264, 268.



   
   Pinkney’s wife, Ann Maria Rodgers Pinkney, was the sister of Capt. John Rodgers (William Pinkney, The Life of William Pinkney [1853; New York, 1969 reprint], p. 20).



   
   Shakespeare, The Merry Wives of Windsor, 1.3.79.



   
   It was not until 18 May 1804 that Napoleon was proclaimed emperor by the French Senate (Tulard, Dictionnaire Napoléon, p. 1228).



   
   Shakespeare, Julius Caesar, 3.2.101.


